Citation Nr: 0820707	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  03-17 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for lumbosacral strain 
with disc disease, currently evaluated as 20 percent 
disabling, and for an increased separately-assigned rating 
for left lower extremity radiculopathy associated with the 
lumbosacral strain with disc disease, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel




INTRODUCTION

The veteran had active service from August 1982 to May 1986.

This appeal to the Board of Veterans Appeals (Board) arises 
from a December 2002 rating action that granted a 20 percent 
rating for lumbosacral strain from March 15, 2001, which the 
veteran appealed.

In September 2004, the Board remanded the issue on appeal to 
the RO for further development.  By rating action of March 
2006, the RO expanded the grant of service connection for 
lumbosacral strain to include lumbar disc disease, assigned a 
temporary total rating (T/TR) of 100 percent under the 
provisions of 38 C.F.R. 
§ 4.30 from July 13 through September 30, 2004, and restored 
a schedular 20 percent rating from October 1, 2004.  That 
rating action also granted service connection and assigned a 
separate 10 percent disability rating under 38 C.F.R. 
§ 4.124a, Diagnostic Code (DC) 8620 from September 26, 2003, 
for left lower extremity radiculopathy associated with the 
lumbosacral strain with disc disease.  

In April 2007, the Board remanded the issue for 
readjudication and directed that all the applicable rating 
criteria pertinent to his claim including the provisions of 
38 C.F.R. § 4.124a, DC 8620 be provided in a supplemental 
statement of the case (SSOC).  However, the Board notes that 
the provisions of 38 C.F.R. § 4.124a, DC 8620 were not 
included in the November 2007 SSOC.  As such, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC, in order to comply with the April 2007 
Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).








REMAND

Reasons for remand: Inadequate notice of applicable rating 
criteria, Social Security Administration records, and proper 
notice. 

Unfortunately, this case must again be remanded.  As noted in 
the introduction, the April 2007 Board remand directed that 
the provisions of 38 C.F.R. § 4.124a, DC 8620 be provided in 
a SSOC, because pursuant to a March 2006 RO decision, left 
lower extremity radiculopathy has been associated with the 
lumbosacral strain with disc disease and is now part of the 
veteran's service-connected lumbosacral strain with disc 
disease.  However, they were not listed in the November 2007 
SSOC and neither were the provisions of 38 C.F.R. § 4.71a, 
DCs 5286, 5289, 5292 (2002), and DC 5243 (2007), which also 
apply to the current claim and have not been provided in any 
prior statement of the case (SOC) or SSOC.  The Board is 
obligated by law to ensure that the RO complies with its 
directives; where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  As such, the Board must remand this claim once 
again for compliance.

Further, the Board notes that by way of his then attorney in 
March 2003, the veteran indicated that he was in receipt of 
Social Security disability from the Social Security 
Administration (SSA).  Further on his accompanying Form 21-
8940, the veteran stated that he could not work due to his 
service-connected back disability.  In April 2003, VA sent a 
letter to the SSA asking for the veteran's records.  However, 
the claims file does not show that those records have been 
received by VA, nor has a response from SSA been associated 
with the record indicating that these records do not exist or 
are otherwise unavailable.  The U.S. Court of Appeals for 
Veterans Claims has held that, where VA has notice that the 
veteran is receiving disability benefits from the SSA, and 
that records from that agency may be relevant, VA has a duty 
to acquire a copy of the decision granting Social Security 
disability benefits, and the supporting medical documents on 
which the decision was based.  See Hayes v. Brown, 9 Vet. 
App. 67 (1996).  Under the circumstances presented here, the 
RO should send a follow-up request for the veteran's SSA 
medical records.

Additionally, the Board notes that after the April 2007 Board 
remand, the Court issued a decision in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), which held that for an 
increased-compensation claim, section § 5103(a) requires, at 
a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. 37 (2008).  
However, in this case, the Board notes that the veteran has 
not been adequately provided such notice, and thus, the case 
must also be remanded for proper notice pursuant to Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008). 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED to for 
the following action:

1.  Provide an SSOC that informs the 
veteran of all applicable rating criteria 
associated with his appeal of his claim 
for an increased rating for lumbosacral 
strain with disc disease, currently 
evaluated as 20 percent disabling, and for 
an increased separately-assigned rating 
for left lower extremity radiculopathy 
associated with the lumbosacral strain 
with disc disease, currently evaluated as 
10 percent disabling, including the 
criteria under 38 C.F.R. § 4.124a, DCs 
8520, 8620, 8720 and 38 C.F.R. § 4.71a, 
DCs 5286, 5289, 5292 (2002), and DC 5243 
(2007).  

2.  The AMC/RO should request SSA records 
including a copy of the decision granting 
any Social Security disability benefits, 
and the supporting medical documents on 
which the decision was based.  Please 
document all efforts to obtain these 
records, and the SSA must provide a 
negative response if any records are not 
available.

3.  The AMC should send the veteran a 
notice letter in connection with his claim 
for his service-connected lumbosacral 
strain with disc disease and left lower 
extremity radiculopathy associated with 
the lumbosacral strain with disc disease.  
The letter should (1) inform him of the 
information and evidence that is necessary 
to substantiate the claim; (2) inform him 
about the information and evidence that VA 
will seek to provide; (3) inform him about 
the information and evidence he is 
expected to provide; and (4) ask him to 
provide any evidence in his possession 
that pertains to the claim.  

The letter should also include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Moreover, the letter should contain 
information that addresses Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  In 
particular, the letter should advise the 
veteran that, to substantiate an increased 
rating claim, the veteran must provide, or 
ask the Secretary to obtain, medical or 
lay evidence demonstrating a worsening or 
increase in severity of the disability and 
the effect that worsening has on his 
employment and daily life.  Further, the 
veteran should be informed that if the 
Diagnostic Code under which he is rated 
contains criteria necessary for 
entitlement to a higher disability rating 
that would not be satisfied by the veteran 
demonstrating a noticeable worsening or 
increase in severity of the disability and 
the effect that worsening has on his 
employment and daily life (such as a 
specific measurement or test result), the 
Secretary must provide at least general 
notice of that requirement to the 
claimant.  Regarding the veteran's claim 
for an increased rating for lumbosacral 
strain with disc disease, the veteran 
should be informed that the potentially 
applicable diagnostic codes include 
38 C.F.R. § 4.71a, Diagnostic Codes 5286, 
5289, 5292, 5293, 5295 (2002), 5293 
(2003), and 5235 to 5243 (2007).  
Regarding his service-connected left lower 
extremity radiculopathy associated with 
the lumbosacral strain with disc disease, 
the veteran should be informed that the 
potentially applicable diagnostic codes 
include 38 C.F.R. § 4.124a, Diagnostic 
Codes 8520, 8620, and 8720.  Additionally, 
the veteran must be notified that, should 
an increase in disability be found, a 
disability rating will be determined by 
applying relevant Diagnostic Codes, which 
typically provide for a range in severity 
of a particular disability from 
noncompensable to as much as 100 percent 
(depending on the disability involved), 
based on the nature of the symptoms of the 
condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life, as is also 
outlined in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The notice must 
also provide examples of the types of 
medical and lay evidence that the veteran 
may submit (or ask the Secretary to 
obtain) that are relevant to establishing 
entitlement to increased compensation, 
e.g. competent lay statements describing 
symptoms, medical and hospitalization 
records, medical statements, employer 
statements, job application rejections, 
and any other evidence showing an increase 
in the disability or exceptional 
circumstances relating to the disability.  

4.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested development to 
ensure that all notice requirements have 
been fulfilled and that all applicable 
rating criteria were provided to the 
veteran in a SSOC and, if not, the VBA AMC 
should implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



